Citation Nr: 0006065	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The appellant is the surviving spouse of the veteran, who had 
active military service from October 1972 to April 1976; he 
died on April [redacted], 1976.


FINDINGS OF FACT

1.  In a December 1976 rating decision, the RO granted 
service connection for the cause of the veteran's death, 
effective April [redacted], 1976, which is the date he died.

2.  In conjunction with the foregoing rating decision, the 
appellant was furnished VA Form 21-6753, "Original or 
Amended Dependency and Indemnity Compensation Award," which 
included an explanation of the conditions affecting the right 
to payments, as well as information on Dependent's Education 
Assistance, under Chapter 35, Title 38, United States Code.

3.  In November 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance, in which she requested reimbursement for 
education tuition.
 


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3500, 3512 (West 1991); 38 C.F.R. 
§§ 21.3021, 21.3046, 21.4131(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Survivors' and Dependents' Educational 
Assistance, under Chapter 35, Title 38, United States Code.  
The appellant is the surviving spouse of the veteran, who had 
active military service from October 1972 to April 1976.  The 
veteran died on April [redacted], 1976, and his death was service-
connected from that date. 

In connection with this appeal, in November 1997, the RO 
received the appellant's Application for Survivors' and 
Dependents' Educational Assistance, in which she requested 
educational assistance benefits.  Essentially, she indicated 
on her application that she wanted to be reimbursed for 
tuition she had already paid.  In a November 1997 
determination, the RO denied the appellant's request for 
Chapter 35 benefits on the basis that the appellant's ten 
year delimiting date for utilizing Chapter 35 benefits had 
expired on April [redacted], 1986.  The appellant disagreed with 
that determination, and initiated this appeal.  Essentially, the 
appellant contends that she was never made aware of her 
potential entitlement to Chapter 35 benefits until recently.  
She maintains that she spoke to a VA representative in 1986, 
and was told that she was not eligible for education 
assistance.  Further, she maintains that she had to delay her 
pursuit of education, so she could care for her children.  As 
such, she did not begin to pursue her education until 1990.  
She feels that she should fall under a hardship exception. 

The Board has thoroughly reviewed the evidence in the 
appellant's Chapter 35 file, in conjunction with the 
applicable legal criteria set forth below.  However, the 
Board must conclude that there is no legal basis for the 
appellant's claim, and her appeal is denied.

According to the law, basic eligibility for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, may be established in several ways, including being the 
surviving spouse of any person who died of a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(B) (West 
1991); 38 C.F.R. § 21.3021(a)(2)(i) (1999).  Chapter 35 
benefits for a surviving spouse are available for a 10 year 
period, not to begin prior to the date of the death of the 
spouse from whom eligibility is derived.  38 U.S.C.A. § 
3512(b); 38 C.F.R. § 21.3046(b).  Further, the surviving 
spouse may not be afforded educational assistance beyond 10 
years after the date of the death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence, or who 
died as a result of a service-connected disability.  
38 U.S.C.A. § 3512(b)(1)(B), (C).

Notwithstanding the 10 year limitation, in the case of any 
eligible person who was prevented from initiating or 
completing a program of education within the 10 year period 
because of a physical or mental disability which was not a 
result of the person's own willful misconduct, such person 
shall, under certain circumstances, be granted an extension 
of the delimiting period upon application made within one 
year of the last date of the delimiting period, or the later 
of either October 1, 1980, or the date of the termination of 
the period of mental or physical disability.  38 U.S.C.A. 
§ 3512(b)(2).

Based on the foregoing, the law is clear that although the 
appellant may have had met the basic eligibility criteria for 
Chapter 35 benefits, see 38 U.S.C.A. § 3501(a)(1)(B) and 
38 C.F.R. § 21.3021(a)(2)(i), such benefits are only 
available for a 10 year period.  See 38 U.S.C.A. § 3512(b); 
38 C.F.R. § 21.3046(b).  As the appellant in this case did 
not apply for Chapter 35 benefits until long after the 10 
year period following the veteran's death had passed, there 
is simply no basis for payment of Chapter 35 benefits.  

The Board acknowledges the appellant's contention that she 
was misinformed by a VA representative as to her eligibility 
to receive Chapter 35 benefits.  Nevertheless, as set forth 
above, the law is quite specific about the time period for 
utilizing Chapter 35 eligibility.  In this case, the 
appellant simply filed her claim past the ten year period 
following the veteran's death, and on that basis her claim 
must fail.  Furthermore, the appellant did not present 
evidence that she had a physical or mental disability that 
prevented her from pursuing a program of education, nor did 
she make a timely request for an extension of her 10 year 
period for utilizing Chapter 35 benefits.  In that regard, 
the appellant indicated that she was unable to begin school 
until 1990, since she had to care for her disabled father.  
Nevertheless, her application for education benefits was not 
received by the RO until several years later.  More 
importantly, the law does not provide for an extension of the 
Chapter 35 delimiting date based on such factors as caring 
for an ill relative.

Finally, the Board acknowledges the appellant's 
representative's argument that the appellant was not 
furnished with a VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, at the time of the 
December 1976 rating decision.  The Board also acknowledges 
the appellant's contention that she was never notified of her 
entitlement to education benefits.  However, the record 
reveals that following the December 1976 rating decision that 
awarded service connection for the cause of the veteran's 
death, the appellant was furnished VA Form 21-6753, 
"Original or Amended Dependency and Indemnity Compensation 
Award," which included an explanation of the conditions 
affecting the right to payments, as well as information on 
entitlement to Dependent's Education Assistance, under 
Chapter 35, Title 38, United States Code.  This fact is 
reflected on VA Form 20-822a, Control Document and Award 
Letter.  Therefore, although the appellant may have later 
received conflicting information from a VA representative, as 
she contends, the Board finds that the VA satisfied its duty 
of informing the appellant of her right to Chapter 35 
benefits.  

In conclusion, as analyzed above, there is no legal basis for 
current or retroactive payment of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, and the appellant's claim must fail.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).


ORDER

The appellant's claim for entitlement to an award of 
educational assistance benefits, under Chapter 35, Title 38, 
United States Code, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

